     Case: 1:19-cv-02710 Document #: 76 Filed: 02/14/20 Page 1 of 2 PageID #:3953




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-02710
               Plaintiff,
                                                    Judge Sharon Johnson Coleman
v.
                                                    Magistrate Judge M. David Weisman
HAPPYMOTO, et al.,
               Defendants.


                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on July 9, 2019 [48], in favor of

H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) and against the Defendants Identified in

Schedule A in the amount of five hundred thousand dollars ($500,000) per Defaulting Defendant,

and Harley-Davidson acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendants:

               Defendant Name                                         Line No.
                 Crazy buyv                                             134
                Good Buy Mall                                           148
                  means zore                                            171
                 Simple Flyer                                           188
                   vcohcxl                                              199
               vobshoppingpark                                          201
                  winterbells                                           204
                    Yjdian                                              208

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:19-cv-02710 Document #: 76 Filed: 02/14/20 Page 2 of 2 PageID #:3954




Dated this 14th day of February 2020.   Respectfully submitted,

                                        /s/ RiKaleigh C. Johnson
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        RiKaleigh C. Johnson
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        rjohnson@gbc.law

                                        Counsel for Plaintiff H-D U.S.A., LLC




                                           2
